Title: To Thomas Jefferson from Steuben, 16 December 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas


Richmond, 16 Dec. 1780. Lt. Col. [Richard] Campbell of the 9th Va. regiment, which is now at Fort Pitt, has orders to join his regiment but is unable to do so for want of $4,000 to pay the expenses of the journey. Steuben requests that a warrant for that sum be granted to Campbell so that the public service will not suffer by his longer detention in Richmond.
